         Case 0:21-cv-00045-NDF Document 1-1 Filed 03/05/21 Page 1 of 8




S7'ATE OF WYOMING              )
                               )ss
COUNTY OF UINTA                )
                                                           IN THE DISTRICT COURT
                                                          THIRD JUDICIAL DISTRICT
CHARLES G. LATTERNER,

                               Plaintiff,                      Civil No.   I ( -~V
               vs.

TA OPERATING, LLC dba TA FT,
BRIDGER TRAVEL CENTER, a foreign
limited liability company,
                           Defendant.
                                              SUMMONS
 TO THE ABOVE-NAMED DEFENDANT:                        TA OPEI2ATING, LLC
                                                      c/o Corporation Service Company
                                                      1821 Logan Avenue
                                                      Cheyenne, WY 82001
        YOU ARE HEREBY SUMMONED and required to file with the Clerk and serve upon
the Plaintiff an answer to the Complaint which is herewith served upon you, within twenty (20)
days after service of this Summons upon you, exclusive of the day of service. (If service upon you
is made outside the State of Wyoming, you are required to file and serve your answer to said
Complaint within thirty (30) days after service of this Summons upon you, exclusive of the day of
service). If you fail to do so, judgment by default will be taken agairist you for the relief demanded
in said Complaint.
       DATED this                    day of                           2021.

                                                Kerri Wright,
                                              ' Clerk of District Court
                                                           ORIGiNAL. SiCiNED BY
                                               By:           SHA°NDA FFE
                                                                  Deputy Clerk
                         ~~-
Mark W Harris, WSB No. 5-2090
HARRIS LAW OFFICE, P.C.
1044 Main Street, Suite A
P.O. Box 130
Evanston, WY 82931-0130
(307) 444-3210
(307) 444-4410 fax                              EXHIBIT
mark@hlfpc.com
Attorney for Plaintiff                                1
        Case 0:21-cv-00045-NDF Document 1-1 Filed 03/05/21 Page 2 of 8




                 IN THE THIRD JUDICIAL DISTRICT COURT OF. UINTA COUNTY

                                         STATE OF WYOMING



  CHARLES G. LATTERNER,                                       Civil No.         -2 - 2

                            Plaintiff,
                                                                                                    COURT
                                                                              FILED IN THE DISTRiCT
                                                                                        COUNTY, WYOMING
            V.                                                                OF U1NTA


  TA OPERATING LLC dba TA FT.                                                        F E B 1' 0 2021
  BRIDGER TRAVEL CENTER, a foreign                                                QRIGiNAL SlrivE7 Eu
  limited liability company,                                                        SHANC/-̀~ FiI`E DEPUTY
                                                                                        KERRI WRIC;FIT
                                                                                   CLERK OF DIS"I'RICT COURT
                            Defendant.


                                             • ojuv'-:_TIRN



       Plaintiff, Charles G. Latterner, by and through his counsel of record, hereby contends,

complains and alleges against the above-named Defendant as follows:

                                              PARTIES

       1.        Charles G. Latterner, Plaintiff, at all times relevant herein was an individual and

resident of Coalville, Summit County, State of Utah.

       2.        Defendant TA Operating LLC dba TA FT. Bridger Travel Center is an Ohio limited

liability company doing business in Uinta County and the State of Wyoming.

                                  JURISDICTION AND VENUE

       3.        All acts and omissions bringing rise to this action occurred in Uinta County, State

of Wyoming.
         Case 0:21-cv-00045-NDF Document 1-1 Filed 03/05/21 Page 3 of 8




        4.      Jurisdiction is proper in'this Court as the damages complained of exceed $50,000 '

exclusive of attorney's fees and costs.

        5.      Venue is proper in this Court pursuant to WYo. STAT. Atvlv. § 1-5-109 (1985) when

the incident giving rise to this cause of action occurred in Uinta County, State of Wyoming.

                                       FACTUAL BACKGROUND

        6.      Plaintiff realleges and incorporates paragraphs numbered 1 through 5 as though

fully restated and set forth herein.

        7.     On April 28, 2017, at approximately 6:30 a.m., Plaintiff arrived at the TA truck

stop outside Fort Bridger, Wyoming, as a business invitee to get breakfast.

        8.     Plaintiff parked his tractor trailer in the parking area designated for professional

drivers and commercial trucks located on the east side of the TA Travel Center.

        9.     Plaintiff exited his truck and was walking toward the entrance to the TA Travel

Center under the "Welcome Professional Drivers" sign when he slipped on a sheet of ice and fell

onto the asphalt landing on his right shoulder

       10.     The sheet of ice in the parking lot was created by Defendant's improper roof

drainage design and system, which drained water directly onto the east sidewalk and onto the

asphalt in the entrance and parking area designated for professional drivers, creating an unsafe,

dangerous and unnatural icy condition on the common walkway to the TA Travel Center entrance.

       11.     Plaintiff suffered serious injuries, including, but not limited to, a severe rotator cuff

injury requiring multiple surgical corrections which resulted in permanent injuries and significant

pain and suffering.

                                                  0-i
        Case 0:21-cv-00045-NDF Document 1-1 Filed 03/05/21 Page 4 of 8




                                   FIRST CLAIM FOR RELIEF
                                          (Negligence)

       12.     Plaintiff re-alleges and incorporates all other paragraphs of this Complaint as

though fully set forth herein.

       13.     Defendant owed Plaintiff, and all patrons and business invitees to its property, a

duty to properly maintain the premises (including sidewalks, parking lots, walkways, or any other

area on the premises that invitees may reasonably be expected to go) in a safe manner.

       14.     Defendant breached its duty and was negligent for, among other things:

               a.      Creating and allowing a roof drainage design that drained water directly

                       onto the sidewalk, parking area and common walkway, creating an

                       unnatural, dangerous, icy condition.

               b.      Violating and/or ignoring standards, codes and laws requiring business

                       owners to provide walking surfaces and means of egress be maintained in

                       safe, slip resistant conditions.

               C.      Failing to address the dangerous, unnatural, icy condition by applying salt,

                       sand, ice-melt or taking some other action to provide some slip resistance

                       on the unnatural condition it created.

               d.      Otherwise creating and allowing a hazardous, unnatural and unsafe

                       accumulation of ice on the walkways.

               e.      Otherwise violating its responsibility to maintain the premises in a safe

                       condition for business invitees and visitors.


                                                  3
         Case 0:21-cv-00045-NDF Document 1-1 Filed 03/05/21 Page 5 of 8




        15.     Defendant knew, or should have known of the hazard, as Defendant's negligence

created it.

        16.     Defendant's negligence was the sole legal and proximate cause of this incident.

        17.     As a direct and proximate result of the negligence of Defendant, Plaintiff has

suffered, and continues to suffer, significant injuries, significant pain and suffering, permanent

impairment and loss of enjoyment of life, all to be included in Plaintiff s non-economic (general)

damages, in an amount to be proven at trial.

        18.     As a further direct and proximate result of Defendant's negligence, Plaintiff has

incurred medical expenses and is entitled to economic damages (special damages) in ari amount to

be proven at trial.

        19.     As a further and direct proximate result of Defendant's negligence, Plaintiff has

incurred, and will continue to incur in the future, economic losses (special damages) including, but

not limited to, medical expenses in amount to be proven at trial.

        20.     Plaintiff is entitled to pre judgment interest on economic damages as allowed by

Wyoming law.

                                 SECOND CLAIM FOR RELIEF
                                     (Premises Liability)

        21.     Plaintiffs reallege and incorporate paragraphs 1 through 20 above as though restated

and fully set forth herein.

        22.     Defendant was the owner or possessor of the property where the Plaintiff was

injured as a result of a dangerous condition on the property.


                                                 ~
         Case 0:21-cv-00045-NDF Document 1-1 Filed 03/05/21 Page 6 of 8




        23.       Defendant owed a duty to Plaintiff and other invitees, to maintain the premises in a

safe condition.

        24.       Defendant breached its duty of care to Plaintiff, by, among other things,

constructing a truck stop and with a defective roof draining design, and parking area, or allowing

it to be built, such that a dangerous condition existed on the premises.

        25.       Defendant should have expected that truck drivers such as Plaintiff would

encounter circumstances which made it difficult to observe the dangerous condition and pirotect

himself against the dangerous condition existing on the premises, and Defendant should have

exercised reasonable care to protect Plaintiff.

        26.       Defendant should have anticipated the harm it created, and Defendant had a duty

to protect truck drivers such as Plaintiff from the dangerous condition on the property.

        27.     Defendant failed to warn or to take other reasonable steps to protect truck drivers

and invitees such as Plaintiff regarding the dangerous condition Defendant created on the properry

which made it difficult to protect themselves.

        28.     Defendant had, or should have had, reason to believe that truck drivers and invitees,

including PlaintifF, would proceed to encounter the dangerous condition because to a reasonable

person in Plaintiff's position, the advantage of doing so would outweigh the apparent risk.

        29.     As a direct and proximate result of the careless, negligent and reckless conduct of

the Defendant as stated above, Plaintiff suffered significant injuries. Plaintiff is entitled to recover

economic and non-economic damages for these injuries.




                                                   ~~
         Case 0:21-cv-00045-NDF Document 1-1 Filed 03/05/21 Page 7 of 8




        30.     As a direct and proximate result of the negligence of Defendant, Plaintiff has

suffered, and continues to suffer, significant injuries, significant pain and suffering, permanent

impairment and loss of enjoyment of life, all to be included in Plaintiff's non-economic (general)

damages, in an amount to be proven at trial.

        31.     As a further direct and proximate result of Defendant's negligence, Plaintiff has

incurred medical expenses and is entitled to economic damages (special damages) in an amount to

be proven at trial.

        32.     As a further and direct proximate result of the negligence of Defendant, Plaintiff

has incurred, and will continue to incur in the future, economic losses (special damages) including,

but not limited to, medical expenses in amount to be proven at trial.

       33.     Plaintiff is entitled to pre judgment interest on economic damages as allowed by

Wyoming law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays pray for judgment against Defendant as follows:

       1.      For general damages in a.n amount to be proven at trial.

       2.      For past and future special damages in an amount to be proven at trial.

       3.      For PlaintifPs costs and expenses of litigation, as allowable by law.

       4.      For pre judgment interest on economic damages, as allowable by law.

       5.      For post judgment interest as allowed by law until the judgment is paid in full;

and




                                                6
Case 0:21-cv-00045-NDF Document 1-1 Filed 03/05/21 Page 8 of 8




6.   For such other relief the Court deems just, reasonable and proper.

DATED this    10      day of February, 2021.

                                          HARRIs LAW OFFICE, P.C.



                                                    Uutx-w Z74aZ
                                          By: Mark W Harris, Bar No. 5-2090
                                              1044 Main Street, Ste. A
                                              P.O. Box 130
                                              Evanston, Wyoming 82930
                                              Telephone:.(307) 444-3210
                                              Facsimile: (307) 444-4410
                                              E-mail: mark@hlfpc.com
                                              Attorneysfor Plaintiff




                                     7
